Citation Nr: 0012911	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-19 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
unauthorized private medical services for the period from 
October 2 to October 4 in 1997.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1973 and from February 1974 to August 1978, and entitlement 
to a total disability rating based upon unemployability due 
to service-connected disabilities has been in effect since 
February 1992.

This matter arises from a decision letter issued by the 
Winston-Salem Veterans Affairs (VA) Outpatient Clinic (OPC) 
in January 1998, which denied reimbursement for the claimed 
medical expenses, and comes before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem VA Regional 
Office (RO).


REMAND

Under certain circumstances, the VA may reimburse 
unauthorized medical expenses of a veteran.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (1999) (formerly 38 
C.F.R. § 17.80).  Parties eligible for such payment include: 
(1) the veteran who received the services (or his or her 
guardian); (2) the hospital, clinic, or community resource 
which provided the services; and (3) a person other than the 
veteran who paid for the services.  38 C.F.R. § 17.123 
(1999).

Under 38 C.F.R. § 17.120 (1999), to the extent allowable, 
payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by the VA, or of any medical services 
not previously authorized, including transportation (except 
prosthetic appliances, similar devices, and repairs), may be 
paid on the basis of a claim timely filed under the following 
circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care and 
services:
(1) for an adjudicated service-
connected disability;
(2) for nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;
(3) for any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability (does not apply 
outside the States, Territories, and 
possessions of the United States; 
the District of Columbia; and the 
Commonwealth of Puerto Rico);
(4) for any illness, injury, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C.A., Chapter 31, and who is 
medically determined to be in need 
of hospital care or medical services 
for any of the reasons enumerated in 
38 C.F.R. § 17.48(j) (1999); and
(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and
(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
to obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable; 
or treatment had been or would have been 
refused.

In this case, the veteran was hospitalized at Richmond 
Memorial Hospital in Rockingham, North Carolina, on two 
occasions.  He was hospitalized first in September 1997 for 
right upper quadrant pain.  Subsequently, he was apparently 
transferred to the Fayetteville, North Carolina VA Medical 
Center (VAMC), and he then apparently returned to Richmond 
Memorial Hospital on a second occasion from October 2 to 
October 4 in 1997.  During this second hospitalization, on 
October 3, 1997, the veteran underwent a laparoscopic 
cholecystectomy.

The circumstances regarding the veteran's second admission to 
Richmond Memorial Hospital are somewhat unclear from the 
record.  The veteran claims that he left the Fayetteville 
VAMC for Richmond Memorial Hospital because he was told that 
the VA doctors "knew nothing about the surgery and told me 
they didn't know when they would be able to perform surgery 
on me."  A February 1998 notation from a VA employee 
indicates that the veteran's claim regarding the October 1997 
admission to Richmond Memorial Hospital was denied because he 
"checked out" of the VA facility and went back to the 
private facility.  However, the report of the October 1997 
hospitalization at Richmond Memorial Hospital indicates that 
the plan following the hospitalization was "[a]pproval of 
benefits from VA which was done by" a hospital employee.  

In view of the unclear nature of the circumstances giving 
rise to the October 1997 private hospitalization and the 
absence of documentation regarding the urgency of the need 
for the surgery performed during that hospitalization, this 
case is REMANDED to the originating agency for the following 
development:

1.  The originating agency should review 
the claims file and determine the 
following: (1) whether the Fayetteville 
VAMC, where the veteran was seen just 
prior to his October 1997 hospitalization 
at Richmond Memorial Hospital, could have 
provided the veteran the medical care he 
needed, including a laparoscopic 
cholecystectomy; (2) whether this 
facility had space available to provide 
the veteran such care at the time of his 
private hospital admission; (3) what the 
earliest date of admission eligibility 
would have been at this facility; and (4) 
and when that facility would have been 
able to provide a laparoscopic 
cholecystectomy.  If it is determined 
that this procedure could not have been 
accomplished at the Fayetteville VAMC 
until after October 3, 1997, a medical 
opinion should be obtained to ascertain 
whether or not delay past October 3, 1997 
would have been harmful to the veteran.  
All of this information should be added 
to the appellate record.

2.  Then, following completion of the 
above action, the originating agency 
should again review the veteran's claim 
of entitlement to reimbursement or 
payment for the cost of unauthorized 
private medical services for the period 
from October 2 to October 4 in 1997, with 
consideration of the provisions of 38 
C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 
and 17.121 (1999).  If the veteran's 
claim is not granted in full, a 
Supplemental Statement of the Case should 
be issued to the veteran and his 
representative, who should be afforded an 
appropriate period of time in which to 
respond before the case is returned to 
the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


